        Case 2:21-cv-01330-KJN Document 2 Filed 07/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   KIRELL FRANCIS TAYLOR,                                1:21-cv-01143-GSA (PC)
12                      Plaintiff,
13                                                         ORDER TRANSFERRING CASE TO THE
            v.
                                                           SACRAMENTO DIVISION OF THE
14   S. TERAGAWA,                                          EASTERN DISTRICT OF CALIFORNIA

15                      Defendant.
16

17

18

19

20
            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
21
     U.S.C. § 1983.
22
            In his complaint, plaintiff alleges violations of his civil rights by defendants. The alleged
23
     violations took place in Sacramento County, which is part of the Sacramento Division of the
24   United States District Court for the Eastern District of California. Therefore, the complaint should
25   have been filed in the Sacramento Division.
26          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
27   court may, on the court’s own motion, be transferred to the proper court. Therefore, this action
28   will be transferred to the Sacramento Division.
                                                       1
         Case 2:21-cv-01330-KJN Document 2 Filed 07/29/21 Page 2 of 2


 1           Good cause appearing, IT IS HEREBY ORDERED that:

 2           1. This action is transferred to the United States District Court for the Eastern District of

 3   California sitting in Sacramento; and

 4           2. All future filings shall refer to the new Sacramento case number assigned and shall be

 5   filed at:

 6                                  United States District Court

 7                                  Eastern District of California

 8                                  501 "I" Street, Suite 4-200

 9                                  Sacramento, CA 95814

10
     IT IS SO ORDERED.
11

12       Dated:    July 29, 2021                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
